                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      SOUTHERN DIVISION



DONALD EAST,                                                  4:19-CV-04126-RAL


                        Plaintiff,

                                                   ORDER SCREENING CASE, GRANTING
        vs.                                         IN FORMA PAUPERIS STATUS, AND
                                                   DENYING APPOINTMENT OF COUNSEL
WARDEN ROBERT DOOLEY,WARDEN
BRENT FLUKE,PA BRAD ADAMS,PA
KARISSA ZIMMER,RN DAYNA
KLAWITTER,LPN BRITTANY HUBER,
CPL. AHRENS,CPL.' BARTA,CO
MASTALIR,JANE DOES 1 AND 2 AND 3,
OTHER UNKNOWN PERSONS AND
ENTITIES,IN THEIR INDIVIDUAL AND
OFFICIAL CAPACITIES;

                        Defendants.




       Plaintiff Donald East is an inmate at Mike Durfee State Prison in Springfield, South

Dakota. East has litigated prior claims under 42 U.S.C. § 1983 concerning his allegedly

constitutionally deficient care while an inmate at Minnehaha County Jail and then Mike Durfee

State Prison. East v. Minnehaha Countv. 16-CV-4122-RAL. In that prior case, this Court

appointed counsel for East and ultimately granted summaryjudgment for various defendants. That

case is on appeal to the Eighth Circuit.

       East now files a new Complaint under 42 U.S.C. § 1983, alleging that various individuals

at Mike Durfee State Prison violated his Eighth Amendment rights with respect to "the medical

care or lack thereof he received, from August 4, 2017 to August 9, 2017, for extreme pain and


                                              1
Tubulointerstitial nephritis, May 26,2018 to July 30, 2018, for staph/strep infection, and January

17, 2019 to present, for foot, back, hand/wrist injuries, including sexual abuse." Doc. 1 at ^ 18.

The "sexual abuse" alleged by East appears to stem from an incident where East was taken out of

the prison to see a private doctor, needed to use the toilet, was not uncuffed, could not pull his

pants up, and received only delayed assistance from any guard in doing so, which East describes

in more striking detail in his Complaint.

       With his Complaint, East filed several motions,including a Motion for Approval to Exceed

PageAVord Limitation for Briefs. Doc. 2. East's Complaint is long and detailed, but the Local

Rule limiting page or words applies only to briefs and not to Complaints. East's Complaint

appropriately is on file.

       East next filed a Motion for Appointment of Counsel. Doc. 3. "A pro se litigant has no

statutory or constitutional right to have counsel appointed in a civil case." Stevens v. Redwing.

146 F.3d 538, 546 (8th Cir. 1998). In determining whether to appoint counsel to a pro se litigant,

the court considers the complexity ofthe case, the ability ofthe litigant to investigate the facts, the

existence of conflicting testimony, and the litigant's ability to present his claim. Id. The facts of

East's claims are lengthy but not complex. East's Complaint is well written, clear, and

comprehensive. East has the benefit of a lengthy Opinion and Order from this Court in his prior

case, so he knows the applicable law and legal standards. That is evident from his well-written

Complaint.

       East then moves to proceed in forma pauperis and files a Prisoner Trust Account Report.

Docs. 4,5. East had paid the $350 filing fee through a third party, so he has no further obligation

for the filing fee. East's Prison Trust Account Report reveals that he is indigent, and this Court in

the prior case allowed East to proceed in forma pauperis. East's IFP motion will be granted.
         This Court has no obligation to screen East's pro se complaint under 28 U.S.C. § 1915A.

At this stage of the case, this Court must accept the well-pleaded allegations in the complaint as

true and draw all reasonable inferences in favor of the non-moving party. Schriener v. Quicken

Loans.Inc.. 774 F.3d 442,444(8th Cir. 2014). Civil rights and pro se complaints must be liberally

construed. Erickson v. Pardus. 551 U.S. 89, 94(2007)(citation omitted); Bediako v. Stein Mart.

Inc.. 354 F.3d 835, 839 (8th Cir. 2004). Even with this construction, "a pro se complaint must

contain specific facts supporting its conclusions." Martin v. Sargent. 780 F.2d 1334, 1337 (8th

Cir. 1985); Ellis v. Citv of Minneapolis. 518 F. App'x 502, 504 (8th Cir. 2013). Civil rights

complaints cannot be merely conclusory. Davis v. Hall. 992 F.2d 151,152(8th Cir. 1993); Parker

V. Porter. 221 F. App'x 481,482(8th Cir. 2007).

         A complaint "does not need detailed factual allegations ...[but] requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do." Bell

Atl. Corp. v. Twomblv. 550 U.S. 544, 555 (2007). "If a plaintiff cannot make the requisite

showing, dismissal is appropriate." Abdullah v. Minnesota. 261 Fed. App'x 926, 927 (8th Cir.

2008).

         Under 28 U.S.C. § 1915A, this Court must screen prisoner claims filed in forma pauperis

and determine whether they are(1)"fiivolous, malicious, or fail[] to state a claim on which relief

may be granted; or(2)seek[] monetary relief from a defendant who is immune fi"om'such relief."

See also Onstad v. Wilkinson. 534 F. App'x 581, 582(8th Cir. 2013).

         East alleges that Defendants violated his Eighth Amendment rights by failing to provide

him with adequate medical care. "[A] prison official who is deliberately indifferent to the medical

needs ofa prisoner violates the prisoner's constitutional rights." Letterman v. Does.789 F.3d 856,

861 (8th Cir. 2015). To state an Eighth Amendment claim. East must show "a substantial risk of
serious harm to the victim," and "that the prison official was deliberately indifferent to that risk of

harm. . . ." Id at 861-62 (citing Gordon v. Frank. 454 F.3d 858, 862 (8th Cir. 2006)). East's

Complaint alleges a substantially serious risk of harm.

       The deliberate indifference element of this claim "has two components: an actor must

'know[] of and disregard[] an excessive risk to inmate health or safety.'" Id at 862 (quoting

Farmer v. Brennan. 511 U.S. 825, 837 (1994)). East alleges that Defendants knew about his

conditions and failed to give him adequate care. Doc. 1        10-11. Taking East's allegations as

true as the Court must do on initial screening, East states claims under the Eighth Amendment.

       Accordingly, it is hereby

       ORDERED as follows:


       1. East's Eighth Amendment claims survive initial screening under 28 U.S.C. § 1915A.

       2. East's Motion for Approval to Exceed PageAVord Limitation, Doc. 2,is denied as moot

           because such limitation does not apply to his Complaint.

       3. East's Motion for Appointment of Counsel, Doc. 3, is denied.

       4. East's Motion to Proceed In Forma Pauperis, Doc. 4, is granted though his filing fee

           has been paid in full.

       5. The Clerk of Court is directed to send blank summons forms to East so he may cause

           the summons and complaint to be served upon the remaining Defendants.

       6. The United States Marshal Service shall serve a copy of the Complaint, Doc. 1,

           Summons, and this Order upon the above-listed Defendants. All costs of service shall

           be advanced by the United States.
7. Defendant will serve and file an answer or responsive pleading to the remaining claims

   in the Complaint on or before 21 days following the date of service, unless this Court,

   on motion, grants a longer period of time within which to answer.

8. East will serve upon Defendants or, if appearance has been entered by counsel, upon

   their counsel, a copy of every further pleading or other document submitted for

   consideration by the court. He will include with the original paper to be filed with the

   Clerk of Court a certificate stating the date and that a true and correct copy of any

   document was mailed to Defendants or their counsel. Defense counsel may notify East

   if they waive this requirement and choose to receive pleadings strictly through the

   CM/ECF system.




DATED this         day of August, 2019.

                                     BY THE COURT:




                                     ROBERTO A. LAN(
                                     UNITED STATES DISTRICT JUDGE
